Exhibit 10.4

SECOND AMENDED AND RESTATED GUARANTY

This SECOND AMENDED AND RESTATED GUARANTY, dated as of May 15, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Guaranty”), is made and entered into by Anthracite Capital, Inc., a Maryland
corporation whose address is c/o BlackRock Financial Management, Inc., 40 East
52nd Street, New York, New York 10022 (“Guarantor”), for the benefit of Bank of
America, N.A., whose address is 214 North Tryon Street, Hearst Tower, 20th
Floor, Mail Code: NC1-027-20-03, Charlotte, North Carolina 28555 (the “Buyer
Agent”) for the benefit of Bank of America, N.A. (“BANA”) and Banc of America
Mortgage Capital Corporation (“BAMCC”, individually and/or collectively, as the
context may require, each a “Buyer” and collectively, the “Buyers”).

RECITALS

WHEREAS, Anthracite Capital BofA Funding LLC, a Delaware limited liability
company whose address is c/o BlackRock Financial Management, Inc., 40 East 52nd
Street, New York, New York 10022 (“Seller”) is party to that certain Master
Repurchase Agreement among Seller, the Buyer Agent and Buyers dated July 20,
2007, together with all annexes thereto (as amended, restated, supplemented or
otherwise modified and in effect prior to the date hereof, the “Existing
Repurchase Agreement” and as amended by the Amendment to the Repurchase
Agreement, dated as of the date hereof (the “Repo Amendment”), and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Repurchase Agreement”);

WHEREAS, in connection with the Existing Repurchase Agreement, the Guarantor
executed and delivered that certain Amended and Restated Guaranty, dated as of
August 7, 2008 (as amended, modified and in effect prior to the date hereof, the
“Existing Guaranty”);

WHEREAS, it is a requirement to the amendment of the Existing Repurchase
Agreement that the Existing Guaranty be amended and restated as provided herein;

WHEREAS, Guarantor is the direct owner of 100% of the membership interests of
Seller;

WHEREAS, Guarantor expects to benefit if the Seller, the Buyer Agent and the
Buyers amend the Existing Repurchase Agreement, and desires that the Buyer Agent
and the Buyers amend the Repurchase Agreement; and

WHEREAS, the Buyer Agent and the Buyers would not amend, and would not be
obligated to amend, the Existing Repurchase Agreement with Seller unless
Guarantor executed this Guaranty;



--------------------------------------------------------------------------------

NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce the Buyer Agent and the
Buyers to amend the Existing Repurchase Agreement and accept the other
Transaction Documents, Guarantor agrees as follows:

1. DEFINITIONS. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term defined in the
Repurchase Agreement but not defined in this Guaranty shall have the same
meaning in this Guaranty as in the Repurchase Agreement.

1.1 “Adjusted Net Income” means, for any period, the Net Income of Guarantor and
its consolidated Subsidiaries for such period, determined on a cash basis for
such period without recognizing any trading portfolio gains or losses in
general, and specifically without giving effect to:

(a) depreciation and amortization,

(b) gains or losses that are classified as “extraordinary” in accordance with
GAAP,

(c) capital gains or losses on sales of real estate,

(d) capital gains or losses with respect to the disposition of investments in
marketable securities,

(e) any provision/benefit for income taxes for such period,

(f) earnings from equity investments and unconsolidated joint ventures
determined in accordance with GAAP,

(g) losses attributable to the impairment of assets,

(h) incentive fees paid in the form of the issuance of the Guarantor’s common
stock,

(i) Cash Interest Expense,

(j) income or expense attributable to the ineffectiveness of hedging
transactions, and

(k) interest accretions, whether in favor or against the Guarantor.

Without limiting the foregoing, Net Income shall be determined before preferred
stock dividends and shall include cash distributions from equity investments and
unconsolidated joint ventures.

1.2 “AHR Ireland” has the meaning set forth in Section 13.12(a) hereof.

1.3 “AHR Ireland Property” has the meaning set forth in Section 13.12(a) hereof.

1.4 “AHR Ireland Security Documents” has the meaning set forth in
Section 13.12(a) hereof.

1.5 “Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and for purposes of this Guaranty, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

1.6 “Capital Stock” shall mean all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and all
similar ownership interests in a Person (other than a corporation), including,
without limitation, non-managing member membership interests and limited
partnership interests, and any and all warrants or options to purchase any of
the foregoing.

 

-2-



--------------------------------------------------------------------------------

1.7 “Cash Interest Expense” means, for any period, total interest expense, both
expensed and capitalized, of Guarantor and its Subsidiaries for such period with
respect to the Total Recourse Indebtedness, determined on a consolidated cash
basis, for such period, and net of any interest accretions, whether in favor or
against, with respect to debt.

1.8 “Collateral” shall have the meaning set forth in the Credit Agreement.

1.9 “DB Facility Documents” shall have the meaning set forth in the
Intercreditor Agreement.

1.10 “Debt Service Coverage Ratio” or “DSCR” means, for any period, the ratio of
Adjusted Net Income to Cash Interest Expense on the Total Recourse Indebtedness
outstanding, it being understood that such determination shall be made on a cash
basis.

1.11 “Facility Documents” shall have the meaning set forth in the Intercreditor
Agreement.

1.12 “Guarantied Obligations” means Seller’s obligations: (a) to fully and
promptly pay all sums owed under the Transaction Documents, other than the
payment of the Secondary Deferred Restructuring Fee, at the times and according
to the terms required by the Transaction Documents, without regard to any
modification, suspension, or limitation of such terms not agreed to by the Buyer
Agent, such as a modification, suspension, or limitation arising in or pursuant
to any Insolvency Proceeding affecting Seller (even if any such modification,
suspension, or limitation causes Seller’s obligation to become discharged or
unenforceable and even if such modification was made with the Buyer Agent’s
consent or agreement); and (b) to perform all other obligations contained in the
Transaction Documents, whether monetary or nonmonetary, when and as required by
the Transaction Documents, including all obligations of Seller relating to the
Repurchase Transactions and the Security under the Transaction Documents.

1.13 “Indebtedness” means, for any Person without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days after the date the
respective goods are delivered or the respective services are rendered;
(c) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (g) Indebtedness of others
guarantied by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) Indebtedness of general partnerships of which such Person is a general
partner; (j) net liabilities under Hedging Agreements, as determined in
accordance with GAAP; and (k) all Off-Balance Sheet Obligations of such Person

 

-3-



--------------------------------------------------------------------------------

1.14 “Insolvency Proceeding” means any case under Title 11 of the United States
Code or any successor statute or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, or other statute or body of law
relating to creditors’ rights, whether brought under state, federal, or foreign
law.

1.15 “Intangible Assets” means the excess of the cost over book value of assets
acquired, patents, trademarks, trade names, copyrights, franchises and other
intangible assets (excluding in any event the value of any residual securities).

1.16 “Investment” shall mean in respect of any Person, any loan or advance to
such Person, any purchase or other acquisition of any Capital Stock of such
Person, any capital contribution to such Person or any other investment or
interest in such Person.

1.17 “Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

1.18 “MS Facility Documents” shall have the meaning set forth in the
Intercreditor Agreement.

1.19 “Net Income” shall mean, for any period, the net income of Guarantor and
its consolidated Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

1.20 “Operating Earnings” shall mean total interest income, in accordance with
GAAP, less interest expense, general and administrative expense and management
fees, exclusive of any net income and net losses attributable to Carbon Capital
I, Inc. or Carbon Capital II, Inc.

1.21 “Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other customary exceptions to non-recourse provisions) is
contractually limited to specific assets encumbered by a Lien securing such
Indebtedness.

1.22 “Off-Balance Sheet Obligations” means, with respect to any Person and its
consolidated Subsidiaries determined on a consolidated basis as of any date of
determination thereof, without duplication and to the extent not included as a
liability on the consolidated balance sheet of such Person and its consolidated
Subsidiaries in accordance with GAAP: (a) the monetary obligations under any
financing lease or so-called “synthetic”, tax retention or off-balance sheet
lease transaction which, upon the application of any insolvency laws to such
Person or any of its consolidated Subsidiaries, would be characterized as
indebtedness; (b) the monetary obligations under any sale and leaseback
transaction which does not create a liability on the consolidated balance sheet
of such Person and its consolidated Subsidiaries; or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its consolidated Subsidiaries (for purposes of
this clause (c), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment shall be
deemed to be the functional equivalent of a borrowing).

1.23 “Organic Document” means, relative to the Guarantor or the Seller, as
applicable, its certificate of incorporation, by-laws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement and all shareholder agreements, voting trusts and similar arrangements
to which Anthracite or the Seller is a party applicable to any of its authorized
shares.

 

-4-



--------------------------------------------------------------------------------

1.24 “Prescribed Laws” shall mean, collectively, (a) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (The “USA PATRIOT Act”),
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the
International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all
other Requirements of Law relating to money laundering or terrorism.

1.25 “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

1.26 “Restrictive Covenant” has the meaning set forth in Section 13.2 hereof.

1.27 “Security” means any security or collateral held by or for the Buyer Agent,
for the benefit of the Buyers, for the Repurchase Transactions or the Guarantied
Obligations, whether real or personal property, including any mortgage, deed of
trust, financing statement, security agreement, and other security document or
instrument of any kind securing the Repurchase Transactions in whole or in part.

1.28 “Seller” means: (a) Seller as defined above, acting on its own behalf;
(b) any estate created by the commencement of an Insolvency Proceeding affecting
Seller; (c) any trustee, liquidator, sequestrator, or receiver of Seller or
Seller’s property; and (d) any similar person duly appointed pursuant to any law
governing any Insolvency Proceeding of Seller.

1.29 “Tangible Net Worth” means, as of a particular date, (i) all amounts that
would be included under stockholder’s equity on a balance sheet of Guarantor and
its consolidated Subsidiaries at such date, determined in accordance with GAAP,
less (ii) the sum of (A) amounts owing to Guarantor and its consolidated
Subsidiaries from Affiliates and (B) Intangible Assets of Guarantor and its
consolidated Subsidiaries.

1.30 “Total Indebtedness” shall mean, for any period, the aggregate Indebtedness
of Guarantor and its consolidated Subsidiaries (excluding non-recourse
Indebtedness) during such period.

1.31 “Total Recourse Indebtedness” means, for any period, the aggregate
Indebtedness (excepting any Non-Recourse Indebtedness) of Guarantor and its
consolidated Subsidiaries during such period.

2. ABSOLUTE GUARANTY OF ALL GUARANTIED OBLIGATIONS. Guarantor unconditionally
and irrevocably guarantees Seller’s prompt and complete payment, observance,
fulfillment, and performance of all Guarantied Obligations. Guarantor shall be
personally liable for, and personally obligated to pay and perform, all
Guarantied Obligations. All assets and property of Guarantor shall be subject to
recourse if Guarantor fails to pay and perform any Guarantied Obligation(s) when
and as required to be paid and performed pursuant to the Transaction Documents.

3. NATURE AND SCOPE OF LIABILITY. Guarantor’s liability under this Guaranty is
primary and not secondary. Guarantor’s liability under this Guaranty shall be in
the full amount of all Guarantied Obligations, including any interest, default
interest, costs and fees payable by Seller under the Transaction Documents,
including any of the foregoing that would have accrued under the Transaction
Documents but for any Insolvency Proceeding.

 

-5-



--------------------------------------------------------------------------------

4. CHANGES IN TRANSACTION DOCUMENTS. Without notice to, or consent by,
Guarantor, and in the Buyer Agent’s sole and absolute discretion and without
prejudice to the Buyer Agent or in any way limiting or reducing Guarantor’s
liability under this Guaranty, but subject to the terms of the Repurchase
Agreement, the Buyer Agent, on behalf of the Buyers, may: (a) grant extensions
of time, renewals or other indulgences or modifications to Seller or any other
party under any of the Transaction Document(s), (b) change, amend, or modify any
Transaction Document(s), (c) authorize the sale, exchange, release or
subordination of any Security, (d) accept or reject additional Security in
accordance with the terms of the Repurchase Agreement, (e) discharge or release
any party or parties liable under the Transaction Documents, (f) foreclose or
otherwise realize on any Security, or attempt to foreclose or otherwise realize
on any Security, whether such attempt is successful or unsuccessful, in
accordance with the terms of the Repurchase Agreement, (g) accept or make
compositions or other arrangements or file or refrain from filing a claim in any
Insolvency Proceeding, (h) make loans to Seller in such amount(s) and at such
time(s) as the Buyer Agent may determine, (i) credit payments in such manner and
order of priority as the Buyer Agent may determine in its discretion, provided
that such credits shall be consistent with the requirements of the Repurchase
Agreement and (j) otherwise deal with Seller and any other party related to the
Repurchase Transactions or any Security as the Buyer Agent may determine in its
sole and absolute discretion. Without limiting the generality of the foregoing,
Guarantor’s liability under this Guaranty shall continue even if the Buyer Agent
alters any obligations under the Transaction Documents in any respect or any
Buyer’s, the Buyer Agent’s or Guarantor’s remedies or rights against Seller are
in any way impaired or suspended without Guarantor’s consent. If the Buyer Agent
performs any of the actions described in this paragraph, then Guarantor’s
liability shall continue in full force and effect even if the Buyer Agent’s
actions impair, diminish or eliminate Guarantor’s subrogation, contribution, or
reimbursement rights (if any) against Seller.

5. CERTAIN FINANCIAL COVENANTS. Guarantor shall satisfy with respect to itself
each of the following financial covenants, as determined quarterly on a
consolidated basis in conformity with GAAP as set forth in the financial
statements of Guarantor delivered pursuant to Section 17 hereof:

5.1 Maintenance Tangible Net Worth. At the end of any fiscal quarter, the
Guarantor shall not have a Tangible Net Worth less than the sum of Four Hundred
Million Dollars ($400,000,000) plus seventy-five percent (75%) of any equity
offering proceeds accepted by the Guarantor from and after the date of this
Agreement.

5.2 Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. The
Guarantor’s ratio of Total Indebtedness to Tangible Net Worth shall not at any
time be greater than 2.5:1.

5.3 Changes in Tangible Net Worth. At the end of any fiscal quarter, the
Guarantor’s Tangible Net Worth shall not have decreased by (i) twenty percent
(20%) or more from the Guarantor’s Tangible Net Worth as of the last Business
Day in the third (3rd) month preceding such date; or (ii) forty percent (40%) or
more from the Guarantor’s Tangible Net Worth as of the last Business Day in the
twelfth (12th) month preceding such date; provided, that any such decrease shall
be calculated exclusive of any decrease in the value of assets owned by
(x) Carbon Capital I, Inc. up to a maximum aggregate amount of $1,482,514.80 or
(y) Carbon Capital II, Inc. up to a maximum aggregate amount of $100,000,000.00,
and, for the avoidance of doubt, in the case of either (x) or (y), any amount of
decrease in the value of such assets above such amount shall be included in the
calculation of any decrease in the Guarantor’s Tangible Net Worth.

 

-6-



--------------------------------------------------------------------------------

5.4 Minimum DSCR. DSCR at the end of each fiscal quarter shall not be less than
1.40:1.00.

5.5 Reserved.

5.6 Operating Earnings. Guarantor’s Operating Earnings shall not be less than:

(i) $15,163,000.00 for the fiscal quarter ending on June 30, 2009;

(ii) $14,931,000.00 for the fiscal quarter ending on September 30, 2009;

(iii) $15,288,000.00 for the fiscal quarter ending on December 31,
2009, March 31, 2010, June 30, 2010 and September 30, 2010.

5.7 Accounting Adjustments. Compliance with Sections 5.1 through 5.6 above shall
be determined by excluding the assets and liabilities of variable interest
entities required to be consolidated under FIN 46R and without giving any effect
to any changes in or in the interpretation of FAS 140 after August 7, 2008.

6. NATURE OF GUARANTY. Guarantor’s liability under this Guaranty is a guaranty
of payment and performance of the Guarantied Obligations, and is not a guaranty
of collection or collectability. Guarantor’s liability under this Guaranty is
not conditioned or contingent upon the genuineness, validity, regularity or
enforceability of any of the Transaction Documents. Guarantor’s liability under
this Guaranty is a continuing, absolute, and unconditional obligation under any
and all circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guarantied Obligations. Guarantor acknowledges that Guarantor is fully
obligated under this Guaranty even if Seller had no liability at the time of
execution of the Transaction Documents or later ceases to be liable under any
Transaction Document, whether pursuant to Insolvency Proceedings or otherwise.
Guarantor shall not be entitled to claim, and irrevocably covenants not to raise
or assert, any defenses against the Guarantied Obligations that would or might
be available to Seller, other than actual payment and performance of all
Guarantied Obligations in full in accordance with their terms. Guarantor waives
any right to compel the Buyer Agent to proceed first against Seller or any
Security before proceeding against Guarantor. Guarantor agrees that if any of
the Guarantied Obligations are or become void or unenforceable (because of
inadequate consideration, lack of capacity, Insolvency Proceedings, or for any
other reason), then Guarantor’s liability under this Guaranty shall continue in
full force with respect to all Guarantied Obligations as if they were and
continued to be legally enforceable, all in accordance with their terms before
giving effect to the Insolvency Proceedings. Guarantor also recognizes and
acknowledges that its liability under this Guaranty may be more extensive in
amount and more burdensome than that of Seller. Guarantor waives any defense
that might otherwise be available to Guarantor based on the proposition that a
guarantor’s liability cannot exceed the liability of the principal. Guarantor
intends to be fully liable under the Guarantied Obligations regardless of the
scope of Seller’s liability thereunder. Without limiting the generality of the
foregoing, if the Guarantied Obligations are “nonrecourse” as to Seller or
Seller’s liability for the Guarantied Obligations is otherwise limited in some
way, Guarantor nevertheless intends to be fully liable, to the full extent of
all of Guarantor’s assets, with respect to all the Guarantied Obligations, even
though Seller’s liability for the Guarantied Obligations may be more limited in
scope or less burdensome. Guarantor waives any defenses to this Guaranty arising
or purportedly arising from the manner in which any Buyer or the Buyer Agent
disburses the Repurchase Transactions to Seller or otherwise, or any waiver of
the terms of any Transaction Document by the Buyer Agent or other failure of the
Buyer Agent to require full compliance with the Transaction Documents.
Guarantor’s liability under this Guaranty shall continue until all sums due
under the Transaction Documents have been paid in full and all other performance
required under the

 

-7-



--------------------------------------------------------------------------------

Transaction Documents has been rendered in full, except as expressly provided
otherwise (if at all) in this Guaranty. Guarantor’s liability under this
Guaranty shall not be limited or affected in any way by any impairment or any
diminution or loss of value of any Security whether caused by (a) hazardous
substances, (b) the Buyer Agent’s failure to perfect a security interest in any
Security, (c) any disability or other defense(s) of Seller, (d) any acts or
omissions of the Buyers or the Buyer Agent; or (e) any breach by Seller of any
representation or warranty contained in any Transaction Document.

7. WAIVERS OF RIGHTS AND DEFENSES. Guarantor waives any right to require the
Buyer Agent or any Buyer to (a) proceed against Seller, (b) proceed against or
exhaust any Security, or (c) pursue any other right or remedy for Guarantor’s
benefit. Guarantor agrees that the Buyer Agent may proceed against Guarantor
with respect to the Guarantied Obligations without taking any actions against
Seller and without proceeding against or exhausting any Security. Guarantor
agrees that the Buyer Agent may unqualifiedly exercise in its sole discretion
(or may waive or release, intentionally or unintentionally) any or all rights
and remedies available to it against Seller without impairing the Buyer Agent’s
rights and remedies in enforcing this Guaranty, under which Guarantor’s
liabilities shall remain independent and unconditional. Guarantor agrees and
acknowledges that the Buyer Agent’s exercise (or waiver or release) of certain
of such rights or remedies may affect or eliminate Guarantor’s right of
subrogation or recovery against Seller (if any) and that Guarantor may incur a
partially or totally nonreimbursible liability in performing under this
Guaranty. Guarantor has assumed the risk of any such loss of subrogation rights,
even if caused by the Buyer Agent’s acts or omissions. If the Buyer Agent’s
enforcement of rights and remedies, or the manner thereof, limits or precludes
Guarantor from exercising any right of subrogation that might otherwise exist,
then the foregoing shall not in any way limit the Buyer Agent’s rights to
enforce this Guaranty. Without limiting the generality of any other waivers in
this Guaranty, Guarantor expressly waives any statutory or other right that
Guarantor might otherwise have to: (i) limit Guarantor’s liability after a
nonjudicial foreclosure sale conducted in accordance with the terms of the
Repurchase Agreement and applicable law to the difference between the Guarantied
Obligations and the fair market value of the property or interests sold at such
nonjudicial foreclosure sale or to any other extent, (ii) otherwise limit the
Buyer Agent’s right to recover a deficiency judgment after any foreclosure sale
conducted in accordance with the terms of the Repurchase Agreement and
applicable law, or (iii) require the Buyer Agent to exhaust its Security before
the Buyer Agent may obtain, for the benefit of the Buyers, a personal judgment
for any deficiency. Notwithstanding anything in the Repurchase Agreement to the
contrary, any proceeds of a foreclosure or similar sale shall be applied first
to any obligations of Seller that also constitute Guarantied Obligations within
the meaning of this Guaranty. Guarantor acknowledges and agrees that any
nonrecourse or exculpation provided for in any Transaction Document, or any
other provision of a Transaction Document limiting the Buyer Agent’s recourse to
specific Security or limiting the Buyer Agent’s right to enforce a deficiency
judgment against Seller or any other person, shall have absolutely no
application to Guarantor’s liability under this Guaranty.

8. ADDITIONAL WAIVERS.

8.1 Guarantor waives diligence and all demands, protests, presentments and
notices of every kind or nature, including notices of protest, dishonor,
nonpayment, acceptance of this Guaranty and the creation, renewal, extension,
modification or accrual of any of the Guarantied Obligations. Guarantor further
waives the right to plead any and all statutes of limitations as a defense to
Guarantor’s liability under this Guaranty or the enforcement of this Guaranty.
No failure or delay on the Buyer Agent’s part in exercising any power, right or
privilege under this Guaranty shall impair or waive any such power, right or
privilege.

8.2 Notwithstanding anything contained herein to the contrary, in recognition of
the risks associated with the Buyer Agent’s and Buyers’ execution and
performance of the Repo Amendment, and in consideration of the waivers of margin
payments, waivers of financial covenants and other

 

-8-



--------------------------------------------------------------------------------

modifications to the other Transaction Documents, the Guarantor, for itself and
on behalf of all of its subsidiaries, agrees that in the event that the
Guarantor or any of its subsidaries becomes subject to any bankruptcy or
insolvency proceedings, the Buyers and the Buyer Agent shall be entitled to
relief from any automatic stay imposed by Section 362 of the Bankruptcy Code or
any other applicable law, or otherwise, on or against the exercise of the rights
and remedies otherwise available to the Buyers or the Buyer Agent hereunder, in
any other Transaction Document and as otherwise provided by law, and the
Guarantor, for itself and on behalf of all of its subsidiaries, hereby waives
the benefit of such automatic stay and consents and agrees to raise no objection
to such relief.

9. NO DUTY TO PROVE LOSS. To the extent that Guarantor at any time incurs any
liability under this Guaranty, Guarantor shall immediately pay the Buyer Agent
(to be applied on account of the Guarantied Obligations) the amount provided for
in this Guaranty, without any requirement that the Buyer Agent demonstrate that
the Buyer Agent or any Buyer has currently suffered any loss or that the Buyer
Agent or any Buyer has otherwise exercised (to any degree) or exhausted any of
the Buyer Agent’s or Buyers’ rights or remedies with respect to Seller or any
Security.

10. FULL KNOWLEDGE. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transactions contemplated by the Transaction Documents, and all
underlying facts relating to such transactions. Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies the Buyer Agent
and/or the Buyers may pursue against Seller and/or Guarantor in the event of a
default under the Transaction Documents, (b) the value (if any) and character of
any Security and (c) Seller’s financial condition and ability to perform under
the Transaction Documents. Guarantor agrees to keep itself fully informed
regarding all aspects of the foregoing and the performance of Seller’s
obligations to the Buyer Agent and the Buyers. Neither Buyer Agent nor any Buyer
has a duty, whether now or in the future, to disclose to Guarantor any
information pertaining to Seller, the Repurchase Transactions or any Security.
If at any time provided for in the Transaction Documents, Guarantor agrees and
acknowledges that an Insolvency Proceeding affecting Guarantor, or other actions
or events relating to Guarantor (including Guarantor’s change in financial
position), as set forth in the Transaction Documents, may be event(s) of default
under the Transaction Documents.

11. REAFFIRMATION OF REPURCHASE AGREEMENT. For the avoidance of doubt, the
Guarantor hereby agrees to and acknowledges the amendments to the Repurchase
Agreement in the Repo Amendment.

12. REPRESENTATIONS AND WARRANTIES. Guarantor acknowledges, represents, and
warrants as follows, and acknowledges that the Buyer Agent is relying upon the
following acknowledgments, representations, and warranties by Guarantor in
making the Repurchase Transactions:

12.1 Due Authorization. This Guaranty has been duly authorized, executed, and
delivered by Guarantor, and is a legally valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
to bankruptcy, insolvency and other limitations on creditors’ rights generally
and to equitable principles.

12.2 No Conflict. The execution, delivery, and performance of this Guaranty will
not violate any provision of any law, regulation, judgment, order, decree,
determination, or award of any court, arbitrator or governmental authority, or
of any mortgage, indenture, loan, or security agreement, lease, contract or
other agreement, instrument or undertaking to which Guarantor is a party or that
purports to bind Guarantor or any of Guarantor’s property or assets.

 

-9-



--------------------------------------------------------------------------------

12.3 No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders or other owners of Guarantor) is
required in connection with Guarantor’s execution of this Guaranty or
performance of Guarantor’s obligations under this Guaranty (other than consents
that have been obtained). Guarantor’s execution of, and obligations under, this
Guaranty are not contingent upon any consent, license, permit, approval or
authorization of, exemption by, notice or report to or registration, filing or
declaration with, any governmental authority, bureau or agency, whether local,
state, federal or foreign.

12.4 Authority and Execution. Guarantor has the necessary corporate power and
authority to execute, deliver and perform its obligations under this Guaranty.

12.5 No Representations by the Buyer Agent nor the Buyers. Guarantor delivers
this Guaranty based solely upon Guarantor’s own independent investigation and
based in no part upon any representation, statement, or assurance by the Buyer
Agent or the Buyers.

12.6 Accuracy of Information.

(a) All factual information, reports and other papers and data with respect to
the Guarantor, the Seller, and each of their respective Subsidiaries (other than
projections) furnished, and all factual statements and representations made, to
the Buyer Agent or a Buyer by the Guarantor, the Seller, and each of their
respective subsidiaries, or on behalf of any such Person, were, at the time the
same were so furnished or made, when taken together with all such other factual
information, reports and other papers and data previously so furnished and all
such other factual statements and representations previously so made, complete
and correct in all material respects, to the extent necessary to give the Buyer
Agent true and accurate knowledge of the subject matter thereof in all material
respects, and did not, as of the date so furnished or made, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances in which the same were made.

(b) All projections with respect to the Guarantor, the Seller, and/or each of
their respective Subsidiaries furnished by or on behalf of such Person to the
Buyer Agent or a Buyer were prepared and presented in good faith by or on behalf
of such Person. No fact is known to any of the Guarantor, the Seller, or any of
their respective subsidiaries which materially and adversely affects or in the
future is reasonably likely (so far as such Person can reasonably foresee) to
cause a Material Adverse Change which has not been set forth in the financial
statements provided pursuant to Section 17 hereof or in such information,
reports, papers and data or otherwise disclosed in writing to the Buyer Agent
prior to the effective date of the Repo Amendment.

(c) All written information furnished after the date hereof by or on behalf of
the Guarantor, the Seller, or any of their respective subsidiaries to the Buyer
Agent, a Buyer or the Lender in connection with this Agreement, the Repurchase
Agreement or any other Senior Secured Facility and the transactions contemplated
hereby and thereby, will be true, complete and accurate in every material
respect, or in the case of projections, based on reasonable estimates, on the
date as of which such information is stated or certified.

(d) Any financial projection or forecast furnished by or on behalf of the
Guarantor, the Seller, or any of their respective subsidiaries to the Buyer
Agent or a Buyer in connection with any Senior Secured Facility has been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions and was fair (as at the date of the relevant report or
document containing the projection or forecast) and arrived at after careful
consideration.

 

-10-



--------------------------------------------------------------------------------

(e) There is no fact known to any Responsible Officer of the Guarantor, the
Seller, or any of their respective Subsidiaries, which after due inquiry, that
has or could reasonably be expected to cause a Material Adverse Change that has
not been disclosed herein, in the Loan Documents, the other Transaction
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to any Buyer or the Buyer Agent for use in
connection with the transactions contemplated hereby or thereby.

12.7 Additional Collateral.

(a) On the effective date of the Repo Amendment, pursuant to the Additional
Collateral Documents, the Guarantor and its subsidiaries (other than AHR
Ireland) shall have granted to the Collateral Agent, for the benefit of the
Secured Creditors, a first priority security interest in all Property of the
Guarantor and its subsidiaries (other than AHR Ireland) that was not subject to
a lien prior to the Restructuring Amendment Effective Date, other than any such
Property having an aggregate fair market value at any one time not exceeding
$250,000 (or the Dollar equivalent thereof (at the then current spot rate)).

(b) On or about the date hereof, pursuant to certain of the Transaction
Documents, certain of the Anthracite and its Subsidiaries will have granted to
Collateral Agent, for the benefit of the Secured Creditors, a second priority
perfected security interest in all Collateral and other Property related
thereto.

13. ADDITIONAL COVENANTS.

13.1 Seller Compliance. The Guarantor shall, or shall cause the Seller to, as
applicable, comply with the requirements of Sections 11 and 12 of the Repurchase
Agreement and the other provisions of the Repurchase Agreement.

13.2 Additional or More Restrictive Covenants. The Guarantor, has not, and shall
not make, modify, amend or supplement any covenant to any other Person (i) that
is more restrictive on the Guarantor than those set forth in Section 5 and this
Section 13, and/or (ii) that relate to the Guarantor’s assets, liabilities,
income, net worth, liquidity, profitability and/or with respect to ratios
relating to any of the foregoing and/or the occurrence of a material adverse
effect; unless the Guarantor has notified the Buyer Agent thereof and has
executed an amendment to this Guaranty in a form acceptable to Buyer Agent
whereby the Guarantor has made the same (or substantially the same) covenant(s)
(each, a “Restrictive Covenant”) to the Buyer Agent, which Restrictive
Covenant(s) shall be in addition to (and not in lieu of) the Guarantor’s
covenants and obligations under this Guaranty. With respect to such amendment,
the Guarantor shall also, upon the request of the Buyer Agent, have delivered to
the Buyer Agent an opinion of counsel to the Guarantor acceptable to the Buyer
Agent in its sole discretion. Such amendment shall provide that: (x) the
Guarantor shall promptly notify the Buyer Agent (together with evidence
reasonably satisfactory to the Buyer Agent) if compliance with any of the
Restrictive Covenants is waived by the beneficiary thereof, and, in such event,
for so long as such waiver is in effect, a breach of such Restrictive Covenant
shall not constitute a default under this Guaranty (provided that none of the
other covenants in this Section 12 are breached), and (y) prior to the Guarantor
entering into any modification, supplement or amendment of a Restrictive
Covenant made in favor of any Person, the Guarantor shall have executed a
further amendment to this Guaranty in a form acceptable to the Buyer Agent
whereby the applicable Restrictive Covenant shall be modified, supplemented or
amended. With respect to such amendment, the Guarantor shall also, upon the
request of the Buyer Agent, have delivered to the Buyer Agent an opinion of
counsel to the Guarantor acceptable to the Buyer Agent in its sole discretion.

 

-11-



--------------------------------------------------------------------------------

13.3 DB Facility Documents and MS Facility Documents.

(a) The Guarantor shall not, and shall not permit any subsidiary to make any
payment to any Secured Creditor under either the DB Facility Documents or the MS
Facility Documents other than (i) payments expressly required to be paid to
avoid the occurrence of an “event of default” (as such term is defined in the DB
Facility Documents and the MS Facility Documents); (ii) payments expressly
required to be paid pursuant to the Custodial and Account Control Agreement; and
(iii) payments on account of a demand under the relevant guaranty occasioned by
a default or acceleration of the underlying obligations.

(b) The Guarantor shall, and shall cause each of its subsidiaries to, strictly
comply with the covenants and obligations of the Guarantor and each applicable
subsidiary contained in the Facility Documents.

13.4 Covenant Against Increased Payments. The Guarantor shall not, and shall not
permit any of its subsidiaries to increase any payment amount due on, increase
the applicable interest rate applied to, nor accelerate any obligation under any
existing Indebtedness.

13.5 Bankruptcy. At all times the Guarantor’s Organic Documents shall provide
that the consent of all Independent Directors of Guarantor shall required for
the Guarantor to:

(a) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under the Bankruptcy Code or any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect;

(b) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (a);

(c) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Guarantor or for a
substantial part of its assets;

(d) file an answer admitting the material allegations of a petition filed
against it in any such proceeding;

(e) make a general assignment for the benefit of creditors; or

(f) take any action for the purpose of effecting any of the foregoing.

13.6 Existence, etc. Each of Anthracite and its subsidiaries shall:

(a) preserve and maintain (i) its legal existence, (ii) all of its material
rights, privileges, licenses and franchises, and (iii) maintain its tax
residence in Ireland;

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, Prescribed
Laws and all environmental laws) if failure to comply with such requirements
would be reasonably likely (either individually or in the aggregate) to cause a
Material Adverse Change;

(c) not move its registered office from the address referred to in Section 5.11
of the Credit Agreement or change its jurisdiction of organization or
incorporation from the jurisdiction referred to in Section 5.11 of the Credit
Agreement unless it shall have provided the Buyers and the Buyer Agent 15
Business Days’ prior written notice of such change;

 

-12-



--------------------------------------------------------------------------------

(d) pay and discharge, prior to the date on which penalties attach thereto, all
taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any Purchased Asset or Property, which in any manner
would create any lien or charge on the Purchased Assets, except for any such
tax, assessment, charge or levy the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained in conformance with GAAP; and

(e) permit representatives of the Buyers and the Buyer Agent, upon reasonable
prior written notice, during normal business hours and prior to the occurrence
and continuance of an Event of Default, to examine, copy and make extracts from
its books and records, to inspect any of its Properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by the either Buyer or the Buyer Agent and subject to the terms of any
applicable confidentiality agreement.

13.7 Limitation on Liens. Neither Anthracite nor any of its Subsidiaries shall
create, incur, assume or suffer to exist any lien on any Purchased Assets, its
respective Property or revenues, whether now owned or hereafter acquired by it,
other than:

(a) liens created pursuant to pursuant to the Repurchase Agreement and the other
Transaction Documents.

(b) liens for taxes, assessments or other governmental charges or levies not yet
subject to penalties or which are being contested in good faith and for which
adequate reserves have been established by the Seller in accordance with GAAP;

(c) liens arising out of judgments or orders which do not constitute an Event of
Default under the Repurchase Agreement and for which adequate reserves have been
established by the Seller in accordance with GAAP;

(d) liens created pursuant to the Second Priority Collateral Documents or the
Additional Collateral Documents; and

(e) liens created pursuant to secured Indebtedness permitted pursuant to the
Repurchase Agreement; provided that any unsecured Indebtedness as of the
Restructuring Amendment Effective Date remains unsecured.

13.8 Limitation on Distributions. Neither Anthracite nor any subsidiary shall
make any Restricted Payments after the occurrence and during the continuance of
an Event of Default.

13.9 Limitation on Investments. Neither Anthracite nor any subsidiary shall
(a) own or hold any other substantial property or assets, except Purchased
Assets, Primary Interests, Additional Collateral and assets that may be acquired
in any foreclosure on, or other realization of collateral from, any of the
foregoing, or (b) make any Investment, (1) except Permitted CDO Acquisitions
(2) the acquisition of debt of Anthracite or its Subsidiaries in exchange for
equity of Anthracite with the prior approval of the Lender and the other Secured
Creditors, not to be unreasonably withheld or delayed; and (3) any other
Investment approved by the Lender and the other Secured Creditors in their sole
discretion.

 

-13-



--------------------------------------------------------------------------------

13.10 Blackrock Payments and Management Fees.

(a) Neither Anthracite nor any of its subsidiaries shall enter into any
arrangement for the payment of, or pay, management, advisory or similar fees,
except management and advisory fees payable in the form of Capital Stock of
Anthracite or the Seller to the applicable Blackrock Entity pursuant to the
Blackrock Management Agreement or management fees to its corporate services
provider paid in the ordinary course of business; provided, that in any event no
such fees may be paid (but may accrue) during the continuance of an Event of
Default. Neither Anthracite nor any of its subsidiaries shall make any payment
to BlackRock Financial Management or any other Blackrock Entity, other than
Permitted Blackrock Payments.

13.11 Independent Directors.

(a) Anthracite shall at all times cause there to be not more than seven
(7) members of the board of directors of which at least one duly appointed
member of its board of directors shall be an Independent Director.

(b) Neither Anthracite nor any of its subsidiaries shall, without the prior
unanimous written consent of all Independent Directors of Anthracite
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Anthracite or any of its
subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

13.12 AHR Ireland and AHR Ireland Property.

(a) Within ten (10) Business Days of the date hereof, Guarantor shall (i) grant,
or cause to be granted, to the Collateral Agent, for the benefit of the Secured
Creditors, either directly or indirectly, a perfected first-priority security
interest in all of the Property of AHR Capital Limited, a private, limited
company incorporated in Ireland (“AHR Ireland”), in respect of which a security
interest may be granted under applicable law, now owned or at any time hereafter
acquired (collectively, the “AHR Ireland Property”); and (ii) transfer, or cause
to be transferred, irrevocably and on an ongoing basis, all of the proceeds and
income (including, without limitation, all dividends, interest and other
distributions) after deductions for taxes and expenses in accordance with the
relevant budget in respect of the AHR Ireland Property to the Restructuring Cash
Management Account in Dollars, in each case, pursuant to documentation in form
and substance acceptable to each Secured Creditor in its sole discretion
exercised in good faith (such documentation, the “AHR Ireland Security
Documents”).

(b) From and after the date hereof until the Guaranteed Obligations have been
paid in full (i) Guarantor shall not, and shall not permit any Anthracite Party
to, directly or indirectly, create, incur, assume or suffer to exist any lien
(other than a lien that may be imposed by a governmental authority with
jurisdiction over AHR Ireland or the AHR Ireland Property) upon any of the AHR
Ireland Property in favor of any Person other than the Collateral Agent pursuant
to Section 13.12(a) above; (ii) Guarantor shall not, and shall not permit any
Anthracite Party to, enter into any material agreement, or materially amend or
modify any existing agreement, in respect of AHR Ireland and the AHR Ireland
Property, without the prior written consent of the Secured Creditors; provided
that any such agreement, amendment or modification whose effect would cause the
applicable line item in the Budget to be exceeded shall be deemed “material” for
purposes of this clause (ii); and (iii) until the effective date of the

 

-14-



--------------------------------------------------------------------------------

AHR Ireland Security Documents, Guarantor shall transfer or cause to be
transferred on an ongoing basis all proceeds and/or income (including, without
limitation, any dividends, interest and other distributions) after deductions
for taxes and expenses in accordance with the relevant budget in respect of the
AHR Ireland Property, into the Restructuring Cash Management Account in Dollars
within two (2) Business Days after receipt thereof.

13.13 Restructuring of Unsecured Indebtedness. Guarantor shall not, and shall
not permit any other Anthracite Party to, restructure any or all of its
unsecured Indebtedness in a manner that would increase any amount payable
thereunder for the period ending on the later of (a) three (3) years from the
date hereof and (ii) the Repurchase Date. Additionally, Guarantor shall not, and
shall not permit any other Anthracite Party to, incur any fees in connection
with such a restructuring in excess of an amount equal to 25% of the total
amount of savings realized by such Anthracite Party from such restructuring
prior to the Repurchase Date (without giving effect to any extensions).

14. REIMBURSEMENT AND SUBROGATION RIGHTS. Except to the extent that the Buyer
Agent notifies Guarantor to the contrary in writing from time to time:

14.1 General Deferral of Reimbursement. Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by Guarantor on account of the
Guarantied Obligations, unless and until all Guarantied Obligations have been
paid in full and all periods within which such payments may be set aside or
invalidated have expired. Guarantor acknowledges that Guarantor has received
adequate consideration for execution of this Guaranty by virtue of the Buyers’
entering into the Repurchase Transactions (which benefits Guarantor, as an owner
or principal of Seller) and Guarantor does not require or expect, and is not
entitled to, any other right of reimbursement against Seller as consideration
for this Guaranty.

14.2 Deferral of Subrogation and Contribution. Guarantor agrees it shall have no
right of subrogation against Seller, the Buyers or the Buyer Agent and no right
of subrogation against any Security unless and until: (a) all amounts due under
the Transaction Documents have been paid in full and all other performance
required under the Transaction Documents has been rendered in full to the Buyer
Agent and the Buyers; and (b) all periods within which such payment and
performance may be set aside or invalidated have expired (such deferral of
Guarantor’s subrogation and contribution rights, the “Subrogation Deferral”).

14.3 Effect of Invalidation. To the extent that a court of competent
jurisdiction determines that Guarantor’s Subrogation Deferral is void or
voidable for any reason, Guarantor agrees, notwithstanding any acts or omissions
by the Buyers or the Buyer Agent, that Guarantor’s rights of subrogation against
Seller, the Buyer Agent and Guarantor’s right of subrogation against any
Security shall at all times be junior and subordinate to the Buyer Agent’s
rights against Seller and to the Buyer Agent’s right, title, and interest in
such Security.

15. CLAIMS IN INSOLVENCY PROCEEDING. Guarantor shall not file any claim in any
Insolvency Proceeding affecting Seller unless Guarantor simultaneously assigns
and transfers such claim to the Buyer Agent, without consideration, pursuant to
documentation fully satisfactory to the Buyer Agent. Guarantor shall
automatically be deemed to have assigned and transferred such claim to the Buyer
Agent whether or not Guarantor executes documentation to such effect. By
executing this Guaranty, Guarantor hereby authorizes the Buyer Agent (and grants
the Buyer Agent a power of attorney coupled with an interest, and hence
irrevocable) to execute and file such assignment and transfer documentation on
Guarantor’s behalf. the Buyer Agent shall have the sole right to vote, receive
distributions on and exercise all other rights with respect to any such claim;
provided, however, that if and when the Guarantied Obligations have been paid in
full, the Buyer Agent shall release to Guarantor any further payments received
on account of any such claim.

 

-15-



--------------------------------------------------------------------------------

16. BUYER’S DISGORGEMENT OF PAYMENTS. Upon payment of all or any portion of the
Guarantied Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from the Buyer Agent as a preference, fraudulent
transfer, or otherwise irrespective of (a) any notice of revocation given by
Guarantor prior to such avoidance or recovery or (b) payment in full of the
Repurchase Transactions. Guarantor’s liability under this Guaranty shall
continue until all periods have expired within which the Buyer Agent could (on
account of Insolvency Proceedings, whether or not then pending, affecting Seller
or any other person) be required to return, repay, or disgorge any amount paid
at any time on account of the Guarantied Obligations.

17. FINANCIAL INFORMATION. Within ninety days after the end of each fiscal year
of Guarantor and within forty-five days after the end of each of the first three
fiscal quarters, Guarantor shall deliver to the Buyer Agent the financial
statements of Guarantor (audited for the annual financial statements and
unaudited for the financial statements of the first three fiscal quarters),
together with an officer’s certificate addressed to the Buyer Agent certifying
that, as of the end of such fiscal quarter or fiscal year, as applicable,
Guarantor was in compliance with each of the financial covenants contained in
Section 5 of this Guaranty and showing in reasonable detail the calculations
demonstrating such compliance.

18. FUNDAMENTAL CHANGES. Guarantor shall not wind up, liquidate, or dissolve its
affairs or enter into any transaction of merger or consolidation (except a
transaction of merger or consolidation in accordance with the Repurchase
Agreement), or sell, lease, or otherwise dispose of (or agree to do any of the
foregoing) all or substantially all of its property or assets, or change its
state of formation or entity status, without the Buyer Agent and each Buyers’
prior written consent.

19. CONSENT TO JURISDICTION. Guarantor agrees that any proceeding to enforce
this Guaranty may be brought in any state or federal court located in the State
of New York. By executing this Guaranty, Guarantor irrevocably accepts and
submits to the nonexclusive jurisdiction of each of the aforesaid courts,
generally and unconditionally with respect to any such proceeding.

20. MERGER; NO CONDITIONS; AMENDMENTS. This Guaranty and documents referred to
herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without the written agreement of the parties hereto. If any provision of
this Guaranty is determined to be unenforceable, then all other provisions of
this Guaranty shall remain fully effective.

21. GOVERNING LAW; ENFORCEMENT. This Guaranty shall be governed and construed in
accordance with the internal laws of the State of New York (without regard to
conflict of laws principles), notwithstanding the location of any Security.
Guarantor acknowledges that any restrictions, limitations and prohibitions set
forth in New York Real Property Actions and Proceedings Law Sections 1301 and
1371 that would or might otherwise limit or establish conditions to the Buyer
Agent’s recovery of a judgment against Guarantor if the Security were located in
the State of New York shall have absolutely no application to the Buyer Agent’s
enforcement of this Guaranty as against Guarantor, except to the extent that
real property Security is located within the State of New York. Guarantor
acknowledges that this Guaranty is an “instrument for the payment of money
only,” within the meaning of New York Civil Practice Law and Rules Section 3213.

 

-16-



--------------------------------------------------------------------------------

22. FURTHER ASSURANCES. Guarantor hereby agrees that it shall execute and
deliver such further documents, and perform such further acts, as the Buyer
Agent may reasonably request to achieve the intent of the parties as expressed
in this Guaranty, provided, in each case, that any such documentation is
consistent with this Guaranty and with the Transaction Documents.

23. WAIVER OF TRIAL BY JURY. GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE TRANSACTION
DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER OR UNDER THE TRANSACTION
DOCUMENTS.

24. MISCELLANEOUS.

24.1 Assignability. the Buyer Agent may assign this Guaranty (in whole or in
part) together with any one or more of the Transaction Documents to any Person
permitted under the Repurchase Agreement, without in any way affecting
Guarantor’s or Seller’s liability. In connection with any such assignment,
Guarantor shall deliver such documentation as the Buyer Agent shall reasonably
request. This Guaranty shall benefit the Buyer Agent and its successors and
permitted assigns and shall bind Guarantor and its heirs, executors,
administrators and successors. Guarantor may not assign this Guaranty, in whole
or in part.

24.2 Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (i) hand delivery, with proof of attempted
delivery, (ii) certified or registered United States mail, postage prepaid,
(iii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery or (iv) by facsimile (with transmission
confirmation), provided that such faxed notice must also be delivered by one of
the means set forth in (i), (ii) or (iii) above, addressed if to the Buyer Agent
at Bank of America, 214 North Tryon Street, Hearst Tower, 20th Floor, Mail Code:
NC1-027-20-03, Charlotte, North Carolina 28555, Attention: Jeffrey Hoyle,
Facsimile Number: (704) 602-3732, Telephone: 980-388-4385, and if to Guarantor
at c/o BlackRock Financial Management, Inc., 40 East 52nd Street, New York, NY
10022, Attention: Mr. Richard Shea, Facsimile No. (212) 754-8758, or at such
other address and person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section. A copy of all notices directed to
Guarantor shall be delivered concurrently to the following: Latham & Watkins
LLP, 885 Third Ave., New York, NY 10022, Attn: David Stewart (028354-0040),
Facsimile No.: (212) 751 4864. A notice shall be deemed to have been given:
(x) in the case of hand delivery, registered or certified mail or expedited
prepaid delivery service, at the time of delivery or (y) in the case of
facsimile, upon receipt of transmission confirmation, provided that such faxed
notice was also delivered as required in this Section. A party receiving a
notice which does not comply with the technical requirements for notice under
this Section may elect to waive any deficiencies and treat the notice as
properly given.

24.3 Interpretation. The word “include” and its variants shall be interpreted in
each case as if followed by the words “without limitation.”

24.4 Counterparts. This Guaranty may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Guaranty or any document or
instrument delivered in connection herewith by telecopy shall be effective as
delivery of a manually executed counterpart of this Guaranty or such other
document or instrument, as applicable.

 

-17-



--------------------------------------------------------------------------------

25. BUSINESS PURPOSES. Guarantor acknowledges that this Guaranty, although
executed in Guarantor’s individual capacity, is executed and delivered for
business and commercial purposes, and not for personal, family, household,
consumer or agricultural purposes. Guarantor acknowledges that Guarantor is not
entitled to, and does not require the benefits of, any rights, protections, or
disclosures that would or may be required if this Guaranty were given for
personal, family, household, consumer, or agricultural purposes. Guarantor
acknowledges that none of Guarantor’s obligation(s) under this Guaranty
constitute(s) a “debt” within the meaning of the United States Fair Debt
Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly compliance with
the requirements of such act is not required if the Buyer Agent (directly or
acting through its counsel) makes any demand or commences any action to enforce
this Guaranty.

26. NO THIRD-PARTY BENEFICIARIES. This Guaranty is executed and delivered for
the benefit of the Buyer Agent, for the benefit of the Buyers, and its heirs,
successors, and permitted assigns, and is not intended to benefit any third
party.

27. CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) THE BUYER AGENT HAS RECOMMENDED TO
GUARANTOR THAT GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF SELLER’S
COUNSEL, REGARDING THIS GUARANTY; AND (C) GUARANTOR HAS CAREFULLY READ THIS
GUARANTY AND UNDERSTOOD THE MEANING AND EFFECT OF ITS TERMS, INCLUDING ALL
WAIVERS AND ACKNOWLEDGMENTS CONTAINED IN THIS GUARANTY AND THE FULL EFFECT OF
SUCH WAIVERS AND THE SCOPE OF GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY.

28. EFFECT OF AMENDMENT AND RESTATEMENT. As of the date hereof, the Existing
Guaranty shall be amended, restated and superseded in its entirety. Each party
to any Transaction Document hereby reaffirms its duties and obligations under
such Transaction Document or Transaction Documents to which it is a party. Each
reference to the Existing Guaranty in any Transaction Document shall be deemed
to be a reference to this Guaranty.

[SIGNATURE PAGES FOLLOW]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first written above.

 

ANTHRACITE CAPITAL, INC., as Guarantor By:  

Paul Horowitz

Name:   Paul Horowitz Title:   Vice President